UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re Boaz Bagbag, Chapter 7
Debtor. Case No. 08-12667 (MEW)

NOTICE OF APPEARANCE

 

Boaz Bagbag,
Adv. No. 19-01022 (MEW)

Petitioner,
- against-

Summa Capital Corp.,

Respondent.

 

 

PLEASE TAKE NOTICE that J. Richard Supple, Esq., of HINSHAW &
CULBERTSON LLP, 800 Third Avenue, 13th Floor, New York, New York 10022, has been
retained as counsel for non-parties Adam Pollock and Pollock Cohen LLP (‘Petitioner’s
Counsel”) with respect to Respondent’s Motion for Sanctions Against the Debtor and His
Counsel, filed on August 21, 2019 (“Motion”). Copies of all pleadings, orders, notices and other
documents relating to the Motion should henceforth be served on Hinshaw & Culbertson LLP.

Dated: New York, New York
October 15, 2019

HINSHAW & CULBERTSON LLP
Attorneys for Adam Pollock and Pollock
Cohen LLP

By: s/f Richard Supple, Jr.
J. Richard Supple, Jr.
800 Third Avenue, 13" Floor
New York, NY 10022
Tel: (212) 471-6200
Fax: (212)935-1166
Email: rsupple(@hinshawlaw.com
